Citation Nr: 0803104	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residual painful scars of the right hand, associated with 
the service-connected residuals of fractures with deformity 
of the middle phalanx of the second digit of the right hand 
and distal interphalangeal joint of the third digit of the 
right hand, with loss of flexion of the proximal 
interphalangeal joint.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of fractures with deformity of the 
middle phalanx of the second digit of the right hand and 
distal interphalangeal joint of the third digit of the right 
hand, with loss of flexion of the proximal interphalangeal 
joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision in which the 
RO, in pertinent part, continued a 20 percent disability 
rating for healed fractures with deformity of the middle 
phalanx of the second digit of the right hand and distal 
interphalangeal joint of the third digit of the right hand, 
with loss of flexion of the proximal interphalangeal joint 
(healed fractures of the second and third digits of the right 
hand).  The RO also granted service-connection for residual 
scars of the right hand as secondary to the healed fractures 
of the second and third digits of the right hand and assigned 
an initial noncompensable disability rating.  

This matter was previously before the Board in March 2005 at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

In December 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

Initially, the Board notes that during the veteran's December 
2007 Travel Board hearing, the veteran asserted that his 
service-connected disabilities currently before the Board had 
increased in severity since his last examination in January 
2006.

Additionally, with regard to an increased disability rating 
for the veteran's healed fractures of the second and third 
digits of the right hand, the Board notes that the veteran 
underwent a VA examination of the right hand and wrist by the 
same VA examiner in April 2004 and January 2006.  The 
examiner concluded that the veteran's symptoms were the 
result of age-related degenerative changes and not from 
residuals of injury sustained in service.  In his November 
2007 letter, Dr. Feldan asserted that the veteran's inservice 
injury had led to altered mechanics in the use of his hand 
which led to the development of arthritis which now limited 
the use of the hand.  In light of the conflicting medical 
opinions, the Board finds that on remand, the veteran should 
be scheduled for a VA examination by an examiner that has not 
previously examined him so as to provide an opinion 
reconciling the conflicting evidence of record.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990); see also 38 C.F.R. §§ 
3.326, 3.327 (2007).  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).  

Finally, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. 38 U.S.C.A. §§ 
5107(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) 
(2007).  Here, potentially relevant records have not been 
obtained by the RO.   A private medical record from P. 
Feldan, M.D., dated in February 2005, shows that it was 
indicated that the veteran had been a regular patient since 
1999 for symptoms associated with veteran's service-connected 
right hand disability.  While there are letter from Dr. 
Feldan of record dated in February 2005, December 2006, and 
November 2007, the actual treatment records have not been 
associated with the veteran's claims file.  These records 
should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain from the veteran specific 
information as to treatment associated 
with care given by P. Feldan, M.D., in Mt. 
Laurel, New Jersey, to include dates of 
treatment and any appropriate 
authorization and consent form.  All 
identified records  should be obtained and 
associated with the veteran's claims file.

2.  The RO/AMC shall schedule the veteran 
for a VA orthopedic examination, by an 
specialist that has not previously 
examined the veteran, to assess the nature 
and severity of his residuals of fractures 
with deformity of the middle phalanx of 
the second digit of the right hand and 
distal interphalangeal joint of the third 
digit of the right hand, with loss of 
flexion of the proximal interphalangeal 
joint. 

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims file must be made available to the 
physician for review of the case.  The 
examination report should reflect that 
review of the claims file by the examiner 
was conducted.

The examiner is requested to determined 
whether there is any abduction, adduction, 
inversion or eversion deformity associated 
with any ankylosis.  The extent of any 
ankylosis is to be specified.

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and if feasible, express this 
in terms of additional degrees of 
limitation of motion.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.

The examiner should state whether pain, 
weakness, incoordination, etc. results in 
any ankylosis and if so describe the 
ankylosis in degrees.

The examiner should set forth whether the 
veteran has residual arthritis which has 
developed secondary to his service-
connected disability. 

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided.  It is requested that the 
examiner consider and reconcile the 
conflicting medical opinions of record and 
any contradictory evidence regarding the 
above questions.


3.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA skin 
examination.  The claims file and a 
separate copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.

The examiner should describe in detail the 
veteran's residual scars of the service-
connected right hand disability. 
Unretouched photographs of the affected 
areas should be included with the 
examination report.

The examiner should note whether there are 
any lesions, exfoliation, exudation, 
disfigurement, scarring, ulceration, 
crusting, or itching, and if so, to what 
extent.

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected. The 
examiner should also indicate whether or 
not there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claims, to include consideration 
of any additional evidence  obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



